_..       .




      $




                                November 12, 1952

              Hon. J. W. Edgar            Opinion No. V-1538
              Commissioner of Education                                 .‘
              Texas Education Agency      Re: Authority of the Texas
              Austin, Texas'                  Education Agency to re-
                                              quire the depository '
                                              banks of public junior
                                              college districts to
              Dear Dr. Edgar:                 file an annual report.
                        Your request for an opinion of this office
              relates to the application of general school laws to
              the operation of junior college districts. You state
              that since you have been unable to discover pertinent
              statutes governing junior colleges which provide for
              an annual depository bank report It has been your inter-
              pretatlon that Article 2833;,wouldbe applicable to
              junlor college districts.
                       Article 2833, V.C.S., provides:
                       "Each treasurer receiving or having con-
                  trol of any school fund of an Independent
                  school district shall keep a full and sepa-
                  rate it~emlzedaccount with each of the dlf-
                  ferent classes of school funda coming into
                  his hands, and shall on or before the first
                  day of October of each year, file with the
                  board of trustees of such independent school
                  district and with the State Superintendent an
                  Itemized report of the receipts and-disburse-
                  ments of the school funds for the preceding
                  school year ending August 31st, which report
                  shall be on a form prescribed an8 furnished
                  by the Department of Education: The board of
                  trustees shall notify the State Superlntend-
                  ent of their approval of said report within
                  thirty days after receipt of same, should
                  same be~approved, and the State Superintend-
                  ent shall notify the board of trustees of
                  objections or of recommendations concerning
                  same should he desire to make any. All
                  vouchers showing items of the report shall
                  be flied with the board of trustees and the
Hon. J. W. Edgar, page 2 (v-1538)


     State Superintendent may demand same when
     passing on said report or for the purpose
     of investigating same."
          Section 5 of Article 2815h, V.C.S., provides:
          "The Board of Trustees of Junior Col-
     lege Districts shall be governed in the
     establishment, management and control of the
     Junior College by the General Law governing
     the establishment, management and control of
     Independent School Districts insofar as the
     General Law is applicable."
          Section 11 of Article 2815h, V.C.S., is in
part as follows:
         "The Board of Education of the Junior
    College District shall have the right to
    select and designate a depository for such
    District and the General Laws pertaining to
    County depositories, so far as'appllcable,
    shall govern in the selection of the DEB-
    trict depository, and with resflectto the
    depository bond, and the like.
          A careful examination of the laws relating to
county depositories (Arts. 2544 et seq., V.C.S.) does
not reveal any authority for requiring a depository bank
to file an annual depository bank report with the Texas
Education Agency. In situations of this nature it is
universally held that the specific statute (Art. 2815h)
more clearly evidences the intention of the Legislature
than the general one. and will therefore control. See
Sam Bassett Lbr. Co..v. City of Houston, 145 Tex, 492,
  8     2 8 9 (194 )* Canales v. Laughlin, 147 Tex.
iz9 safe s"W72d 4517(i948) State v.,Mauritz-Wells Co.,
141'Tex. 634, 175 S.W.2d &,m)      .
          In answer to your specific question it is our
opinion that the Texas Education Agency ia not authorized
to require depository banks of public junior college dis-
tricts to file annual reports.
Hon. J. W. Edgar, Page 3 (v-15381


                      SUMMARY
          The Texas Education Agency Is without
     authority to require depository banks of
     public junior college districts to file an-
     nual depository bank reports.
                                    Yours very truly,
APPROVED:                             PRICE DANIEL
                                    Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary K. Wall
Reviewing Assistant
                                        Assistant
Charles D. Mathews
First Assistant
BW:am